Opinion by
Tilson, J.
Prom an examination of the record it was found that certain of the items consist of woven silk mufflers similar in all material respects to those involved in protest 984394-G (Abstract 44055). In accordance therewith those imported prior to the effective date of the trade agreement with the United Kingdom (T. D. 49753) were held dutiable at 60 percent under paragraph 1209, and those imported subsequent to that date were held dutiable at 35 percent under paragraph 1209 and T. D. 49753, as claimed.